Hirsciiberg, J.:
The action is brought against the appellant as indorser of a promissory note dated July 26,1902, and payable on demand at the office of the plaintiff, in the borough of Brooklyn. The note is for $200, without interest, and contemporaneous with its execution the plaintiff executed and delivered to the appellant an instrument in writing, acknowledging that the indorsement was as security for any debts which the maker might contract,,in his business dealings with the appellant, and that the latter reserved the right to withdraw his indorsement at the end of four months from the date of the note, provided he should pay to the plaintiff such debts up to the sum of $200, upon making which ¡Day men t he should be relieved from further liability on account of the said indorsement. It is not questioned but that the amount of the damages recovered represents debts owing by the maker within the conditions of the security, the appeal challenging only the general liability of the appellant upon his contract of indorsement.
The complaint alleges that on or about August 23,1902, payment of the amount due on the note was duly demanded of the maker, but refused, and due notice thereof was given to the appellant; and it also alleges that the appellant duly waived notice of the dishonor of the note. Neither allegation was established by proof upon the trial. There was no proof that the note was presented for payment or exhibited at the place where it is payable, or at any other place in accordance with the requirements of sections 133 and 134 of the ? Negotiable Instruments Law (Laws of 1897, chap. 612, as amd. by Laws of 1898, chap. 336), or that notice of dishonor was waived. It is not claimed on behalf of the respondent that there was any express waiver, but an implied waiver is sought to be founded ripon the fact that some time after August 28, 1902, but within four months of the date of the note, the plaintiff informed the appellant of the amount of the maker’s then indebtedness, and the appellant said that he would see the maker and that if the latter did not make his account good he would “ go and shut him up.” This was not sufficient to relieve the plaintiff from the obligation to demand pay*143ment and to give notice of dishonor as prerequisites to the enforcement of the note as such against the appellant as indorser.
As the learned counsel for the respondent concedes in his brief the note was not due at the time of this conversation, assuming that the holder was not yet obliged to demand payment under section 131 of the Negotiable Instruments Law (supra), and assuming that the appellant had contracted that he would be liable on his indorsement for four months. There was nothing in the conversation indicating an intention to waive the requirements of the law. The. cases cited by the respondent's counsel (Sheldon v. Horton, 43 N. Y. 93, and Cady v. Bradshaw, 116 id. 188) are not in point. In each case the indorser agreed to an extension of the time for payment of the note by the principal debtor, and, therefore, necessarily-waived a demand for payment at maturity. An agreement that a note need not be paid in accordance with its terms is clearly inconsistent with insistence that such payment be demanded. Here there was no agreement that the note need not be paid or any agreement or suggestion which could possibly be construed into a waiver of anything in .reference to that instrument.
The complaint moreover contains no allegation that there was a waiver of presentment and demand. The allegation of waiver is confined to the notice of dishonor, and no facts are stated from which the implication of waiver relied on may be deduced. In Bird v. Kay (40 App. Div. 533) it was held that evidence tending to show that the indorser of a promissory note waived presentment, and notice of protest is not admissible in an action brought to charge him upon his contract of indorsement, unless the facts constituting the alleged waiver are set out in the complaint. And I see no reason why the logic of the decision is not applicable to the claim of implied waiver of notice of dishonor. The court said (p. 536): “ Kay was liable upon this note only as indorser. (Spies v. Gilmore, 1 N. Y. 321; Bacon v. Burnham, 87 id. 614.) As such his liability depended upon the same conditions as that of any otlierindorser, and it was necessary that the same proceedings should be taken to charge him. While there can be no doubt that an indorser may waive his right to have the note presented for payment and to-be notified of the protest of it so that he will be liable without the taking of such steps, yet if it is sought to charge him because of *144•such waiver, it is necessary that the facts constituting the waiver •should be set out in the complaint, and those facts cannot be proved under allegations alleging presentment of the note and protest and that notice of these acts was given to the indorser. (Clift v. Rodger, 25 Hun, 39; Alleman v. Bowen, 61 id. 30.) ”
The judgment should be reversed.
Goodrich, P. J., Bartlett, Woodward and Jenks, JJ., ■concurred.
Judgment of the Municipal Court reversed and new trial ordered, •costs to abide the event.